Robinson, C. J.
The Chicago & Erie Eailroad Company filed its petition with the railroad commission against appellants, to require the' construction, maintenance and operation of an interlocking device at a crossing. The commission found in favor of the petitioner. From the order thus made by the commission, appellants have appealed to this court.
1. Under section six of the railroad commission act (Acts 1905, p.-83, §5405f Burns 1905), an appeal direct to this court is authorized only where the party in interest is dissatisfied with “any rate, classification, rule, charge, or general regulation made, approved, adopted or ordered by the commission.”
2. If the party in interest be dissatisfied with any order or regulation of the commission “respecting the location or construction of sidings, switches or connections between railroads, or the crossing of one railroad by another, or the transfer and switching of cars at junction points, or the regulation of private tracks,” an appeal may be taken to the circuit or superior court of the particular county, and from the action of that court in the matter an appeal to the Appellate Court is authorized.
3. As to the installation and maintenance of interlocking appliances the act vests in the commission the authority theretofore vested in the Auditor of State. That is, the statute that vested this authority in the auditor must be looked to to determine the duties and authority of the commission in relation to interlocking appliances at crossings.
*659Whether an appeal will lie to any court from the action of the commission in installing an interlocking appliance, we need not determine. But it is apparent from the whole act that an order of the commission installing such appliance does not come within the duties exercised by the commission as to a “rate, classification, rule, charge, or general regulation,” from which alone appeals to this court are authorized.
Appeal dismissed.